         Case 1:01-cv-01357-RCL Document 805 Filed 05/07/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



 JOHN DOE I, ET AL.,

                       Plaintiffs,

 v.                                                       Case No. 1:01-cv-01357-RCL

 EXXON MOBIL CORPORATION,
 ET AL.,

                       Defendants.


                     RESPONSE OF ALEX YOUNG K. OH
            TO THE COURT’S APRIL 26, 2021, ORDER TO SHOW CAUSE

       In its April 26, 2021, Order (ECF No. 799), this Court directed both Alex Young K. Oh

and Paul, Weiss, Rifkind, Wharton & Garrison LLP (“Paul, Weiss”) to show cause why

sanctions should not be imposed under Rule 11(b)(3) for statements made about opposing

counsel’s demeanor during a deposition. Paul, Weiss has today submitted a response, see

Response of Paul, Weiss, Rifkind, Wharton & Garrison LLP, to the Order to Show Cause Dated

April 26, 2021 (May 7, 2021) (“Paul, Weiss Response”), and Ms. Oh is in agreement with it.

She therefore adopts the Paul, Weiss Response as though fully reasserted here.

       In addition, Ms. Oh respectfully requests that the Court consider her declaration, which is

attached in support of her response and the Paul, Weiss Response. In particular, Ms. Oh draws

the Court’s attention to the following portion of her declaration:

       I take to heart the Court’s admonition that the law is a noble profession, and that
       attorneys should conduct themselves in a manner befitting that profession. I
       believe that I have lived by that maxim throughout my 27-year legal career.
       Other than by plaintiffs’ counsel here, I am not aware of any accusations of
       sanctionable conduct—discovery or otherwise—against me by anyone.
         Case 1:01-cv-01357-RCL Document 805 Filed 05/07/21 Page 2 of 3




       That said, I acknowledge and regret my role in the breakdown of civility that
       occurred during and after this unfortunate deposition. I have worked on this case
       for nearly 14 years, firmly believe in the merits of my former clients’ case, and
       have sought to serve my former clients through zealous advocacy. Regrettably,
       on this occasion, I allowed my strong convictions to get the better of me. I
       believed in good faith that my approach to the deposition was appropriate, and
       that my characterizations of opposing counsel’s demeanor based on my personal
       observations, were fair and supported by evidence. But I regret using the
       language in question and should have let myself be guided by a higher standard.

       I appreciate the Court’s criticism. I have faced the consequences of my actions,
       and I will undertake to do better in the future.

Oh Decl. ¶¶ 3-5 (paragraph numbers omitted).

       For the reasons set out in the Paul, Weiss Response and in Ms. Oh’s declaration, Ms. Oh

respectfully requests that this Court refrain from imposing sanctions.

                                                Respectfully submitted,


                                                /s/ Geoffrey M. Klineberg
                                                Geoffrey M. Klineberg (D.C. Bar No. 444503)
                                                KELLOGG, HANSEN, TODD, FIGEL &
                                                  FREDERICK, P.L.L.C.
                                                1615 M Street, Suite 400
                                                Washington, D.C. 20036
                                                (202) 326-7900
                                                gklineberg@kellogghansen.com

May 7, 2021                                     Counsel for Alex Young K. Oh




                                               -2-
         Case 1:01-cv-01357-RCL Document 805 Filed 05/07/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 7, 2021, I caused a true and correct copy of the foregoing

Response of Alex Young K. Oh to the Court’s April 26, 2021, Order to Show Cause to be filed

and served electronically via the Court’s CM/ECF system. Notice of this filing will be sent by e-

mail to all parties by operation of the Court’s electronic filing system or by email to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF System.



                                                   /s/ Geoffrey M. Klineberg
                                                   Geoffrey M. Klineberg
